Citation Nr: 1144464	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for PTSD and assigned an initial 30 percent rating, effective November 29, 2007.

In a November 2008 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent, also effective November 29, 2007.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In September 2010, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  He also submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD is warranted.

As an initial matter, the Board notes that the Veteran last had a VA examination in March 2008 to evaluate his service-connected PTSD.  During his September 2010 hearing, the Veteran testified that his PTSD had gotten significantly worse since that time, to include increased suicidal ideation, irritability, anxiety, and loss of motivation.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected PTSD.

The claims file reflects that the Veteran has received medical treatment from the Community-Based Outpatient Clinic (CBOC) in Panama City, Florida; however, the claims file only contains VA treatment records dated up to September 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, during his September 2010 hearing, the Veteran reported that he had not worked since he was laid off the year before and had trouble finding employment due to lack of motivation and depression.  Based on this evidence, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  As an initial matter, the Board acknowledges that PTSD is the Veteran's sole service-connected disability.  Given the evidence of record demonstrating that the Veteran is currently not working and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected PTSD disability renders him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected PTSD from the Panama City CBOC for the period from September 2010 to the present.  
	
All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Thereafter, schedule the Veteran for a VA PTSD examination to determine the severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should identify all current manifestations of the Veteran's PTSD.  To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  In addition, the examiner should provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should assign a GAF score for the Veteran's service-connected PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected PTSD.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability as well as the relevance of any non-service connected disabilities.  


The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the November 2008 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


